Citation Nr: 1456614	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a pulmonary disorder, claimed as secondary to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to August 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In November 2011, a Travel Board hearing was conducted at the RO; a transcript of that hearing has been associated with the claims file.  

The Board previously remanded the claim in February 2012, May 2013, August 2013 and March 2014.  In December 2012, the Board referred this matter for a medical expert opinion from a VA specialist employed by the VA's Veterans Health Administration (VHA).  

Additional relevant medical evidence was received in November 2014 subsequent to the most recent Supplemental Statement of the Case.  The Veteran waived RO consideration of this evidence and, therefore, the Board finds that it may proceed with adjudication.  38 C.F.R. § 20.1304(c) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence of record fails to show that the Veteran's pulmonary disorder is related to service, including any exposure to asbestos therein.

CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a May 2009 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.  The Veteran has been afforded a VA medical examination and an opinion was obtained from a VA medical specialist.  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown , 7 Vet. App. 439, 448 (1995).

The Board notes there are no laws or regulations which specifically address service connection for disability due to asbestos exposure.  However, the VA Adjudication Procedure Manual, M21-1 MR, and opinions of the Court and General Counsel provide guidance in adjudicating these claims.  The M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (b). 

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (f).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for a respiratory disorder due to exposure to asbestos in service.  The Veteran contends that he was exposed to asbestos on his ship as a storekeeper.  

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any respiratory disorder.  Upon examination at discharge the Veteran's lungs and chest were noted to be normal.

An examination dated in August 1976 revealed the Veteran's lungs to be within normal limits.

In May 2009 the Veteran underwent private pulmonary function testing.  The tests revealed a diffusion defect that was consistent with a pulmonary vascular process.  Although the flow rates were within normal limits, the overinflation and response to bronchodilators were characteristic of reactive airways.  Anemia could not be excluded as a potential cause of the diffusion defect without correcting the observed diffusing capacity for hemoglobin.  The provider reported that in view of the severity of the diffusion defect, studies with exercise would be helpful to evaluate the presence of hypoxemia.  The Veteran was diagnosed with reactive airways, restriction-possible, and severe diffusion defect-pulmonary vascular.

A private x-ray report, dated in May 2009, indicates that there was no active pulmonary disease.

A VA x-ray report, dated in April 2010, indicates that no acute cardiopulmonary disease was found.  VA pulmonary function testing in April 2010 revealed moderate obstructive lung disorder, a restrictive defect (reduced TLC), and moderate reduction of defusing capacity.

A VA treatment record dated in May 2010 reveals a diagnosis of asbestosis.

In May 2010 Dr. D.M. examined the Veteran and rendered the interpretation that the Veteran had mild obstructive disease, presumably from his past smoking history.  Dr. D.M. stated that the Veteran's radiographic and physical findings strongly point against any significant restrictive abnormality or interstitial fibrosis.  Dr. D.M. believed that the VA study was probably not a good representation of his physiology.

An x-ray in May 2010 was noted to reveal that the lungs were clear, the heart size was normal, and there was no abnormality.  

In August 2010 and March 2011 Dr. D.M. found that the Veteran had chronic obstructive pulmonary disease with mild physiological impairment and clinically stable.

Asbestosis was listed as an active problem in an October 2010 VA treatment note.

In September 2011 Dr. D.M. rendered the impression that the Veteran had mild chronic obstructive pulmonary disease with an element of bronchospasm currently well controlled and peripheral vascular disease which seemed to be more of a limiting factor than his dyspnea.

In a VA treatment note dated in December 2011 the Veteran was noted to have asbestosis in the list of active problems.

In August 2012 Dr. M.P. reported that the Veteran was evaluated for progressive shortness of breath with a dry, non-productive cough.  The Veteran was noted to give history of being in the Navy from 1952 to 1956 and that he was exposed to asbestos during that time.  The provider reported that the Veteran had a chest x-ray and CAT scan of the chest in May 2009 that revealed inflamate.  The impression was the Veteran suffered from obstructive and restrictive ventilatory dysfunction, pulmonary fibrosis, and evidence of pulmonary hypertension.  The provider reported that with reasonable medical probability, it was more likely than not that his pulmonary illness was caused by exposure to asbestos and various organic dust.  The provider noted that the Veteran was exposed during his service in the Navy.   

In September 2012 Dr. T.G. reported that the Veteran has been under his care due to asbestos in the lungs.

Pursuant to the Board's request, a VHA opinion was provided by a VA staff physician in pulmonary medicine in February 2013.  The opinion was that it was less likely that the Veteran's pulmonary disorder originated in service or was otherwise attributable to his military service and exposure to asbestos while serving on a Navy ship.  The expert was of the opinion that the Veteran's primary pulmonary disorder was chronic obstructive pulmonary disease, attributable to his history of smoking.  

The examiner detailed the criteria to diagnose nonmalignant asbestos-related disease, the reviewed the medical evidence in the Veteran's record.  The examiner noted that he did not have access to visualize the chest radiographs, but noted that the reports all describe clear lung fields and do not comment on any pleural abnormalities.  The examiner noted that there were no chest CT scans or histology available to support the diagnosis of nonmalignant asbestos-related disease.  The examiner further noted the long latency period between exposure and development of disease but also pointed out that there were no markers of asbestos exposure (including pleural plaque on imaging or recovery of asbestos bodies) in the record.  

In April 2013 Dr. F.P. reported that the Veteran has a history of bronchospasm and asbestos exposure.

The Veteran was afforded a VA medical examination in June 2013.  The Veteran reported that his shortness of breath had gotten worse over the prior ten to fifteen years.  His shortness of breath was first noticed during a trip approximately 20 years prior.  The Veteran was noted to have started smoking at age 15, gave it up when he entered the Navy, and then started smoking during his military service.  He smoked for approximately 25 years, as much as three packs a day, and quit smoking 30 years prior to the examination.

The Veteran was noted to have served in the Navy aboard a ship in the storerooms and galley.  After service he worked as a grocer.  Computed tomography (CT) of the chest in June 2013 demonstrated no significant pleural calcification, nodularity or parenchymal fibrosis.  Pulmonary function tests in June 2013 demonstrated both obstructive and restrictive ventilator defects.  There was a significant increase in FEV1 after bronchodilator administration.  The diffusion capacity was markedly reduced.  Echo in June 2013 demonstrated mild pulmonary hypertension and was otherwise within normal limits.

The examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD).  It was reported that COPD is a result of decades of cigarette smoking.  As there were no structural changes noted on the chest CT, the examiner found that the Veteran's lung disease was less likely as not caused by asbestos-related lung disease, pulmonary fibrosis, or interstitial lung disease as a result of asbestos exposure during his military service.  The examiner noted that the absence of characteristic high-resolution computed tomography (HRCT) findings of asbestosis such as sub-pleural linear densities, basilar lung parenchymal fibrosis, coarse parenchymal bands, coarse honeycombing in advanced disease and pleural plaques (which help differentiate asbestos-induced parenchymal disease from other interstitial lung diseases) argued against the diagnosis of asbestosis and interstitial pulmonary fibrosis.  There were no parenchymal opacities to suggest other diagnoses such as community acquired pneumonia, interstitial pneumonitides, or cryptogenic organizing pneumonia.  The examiner stated that asbestosis required the absence of obstruction on pulmonary function testing.  The Veteran had obstruction on pulmonary function testing which was consistent with his diagnosis of COPD.

The examiner noted that the obstructive defect was most likely from COPD and smoking.  The mild restriction was unlikely to be from obesity since the Veteran's weight had been stable since 2001.  The chest CT did not demonstrate an interstitial lung process that can cause restriction.  The examiner reported that diseases outside of the lung which prevent maximal expansion of the respiratory system including neuromuscular skeletal, and even extrathoracic processes can lead to restrictive ventilatory defects.  A neuromuscular disease affects the muscles expanding the chest wall.  The defusing lung capacity (DLCO) will usually be normal if there is no intrinsic problem with the lungs.  The examiner stated that expiratory reserve volume (ERV) may actually be greater than predicted because of weak expiratory muscles; however, this was not present on the Veteran's pulmonary function test.  The examiner explained that abnormalities in the skeletal system or chest wall, which are common in the Veteran's age group, due to the aging process of bones joints and muscles can in itself result in a restrictive ventilatory defect.  Kyphoscoliosis can result in reductions in TLC with a preserved DLCO as can such unusual entities such as fibrothorax, massive ascites, massive hepatosplenomagaly or obesity (none of which are present in this case).  The examiner reported that in these cases muscle strength and DLCO may appear normal if there is no underlying lung process.  The examiner stated that the Veteran's reduced diffusion capacity can be seen in emphysema as well as secondary pulmonary hypertension as a consequence of COPD.  On physical exam there were no signs of pulmonary fibrosis as a manifestation of asbestosis.  None of the non-VA pulmonologists have documented hearing rales or seeing clubbing on examination.  After reviewing the file, the history and physical exam, pulmonary function tests and most recent imaging it was the examiner's opinion that the Veteran has dyspnea most likely caused by COPD from his past history of smoking.  It was less likely as not that his symptoms and pulmonary disease are attributable to military service and exposure to asbestos.

In December 2013 Dr. M.P. again found that the Veteran was suffering from obstructive and restrictive ventilator dysfunction, has pulmonary fibrosis, and evidence of pulmonary hypertension.  The provider again rendered the opinion that with reasonable medical probability, more likely than not, his pulmonary illness was caused by exposure to asbestos in service.  

In June 2014 the VA medical examiner who performed the June 2013 examination rendered the opinion that the CT of the chest dated in June 2013 does not demonstrate the primary findings of asbestos pleural plaques, fibrosis, course parenchymal bands, rounded atelectasis, linear densities, pleural thickening, pleural mass or honeycombing.  The Veteran had a heavy smoking history of having smoked as much as 3 packs per day at his most.  He had moderate obstruction which was the most significant finding on pulmonary function testing.  This was most likely due to COPD, and was inconsistent with asbestos related lung disease.  Therefore, it was the examiners opinion again that it is less likely as not that the Veteran's pulmonary disorder originated in the service or is otherwise attributable to the Veteran's military service or any event thereof, including the conceded exposure to asbestos in service. 

Entitlement to service connection for a pulmonary disorder, claimed as secondary to in-service asbestos exposure, is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any respiratory disorder.  Many years after separation from service, in August 1976, the Veteran's lungs were noted to be within normal limits.  Subsequently, the Veteran was diagnosed with COPD and post service treatment records reveal a diagnosis of asbestosis among the Veteran's active problems.  Private physicians have rendered the opinion that the Veteran has asbestosis and other pulmonary disorders due to exposure to asbestos and various organic dust in service based upon the finding of inflamate on a CAT scan of the chest.  

However, the February 2013 VHA opinion and June 2013 VA opinion both diagnosed COPD and related the COPD to his history of smoking.  Both opinion providers noted that the Veteran did not have asbestosis based upon multiple tests, including a CT scan that did not reveal structural changes of the lungs.  The VHA expert noted there were no markers of asbestos exposure in the record.  An addendum from the VA medical examiner further found that the Veteran's pulmonary test findings were inconsistent with asbestos related lung disease and that the Veteran most likely had COPD.  The examiner further opined that it is less likely as not that the Veteran's pulmonary disorder originated in service or any event thereof, including asbestos exposure.  Dr. M.P.'s positive opinion appears based on the one findings of "inflamate" on May 2009 CAT scan.  The Board finds the VA medical opinions to be more probative than the private opinions as the VA medical examinations provide more thorough rationale regarding the Veteran's pulmonary disorder and its cause.  The VHA expert specifically compared the criteria necessary for diagnosing asbestosis with the medical evidence and found none of the appropriate markers.  As the preponderance of the evidence is against the Veteran's claim, entitlement to service connection for a pulmonary disorder, claimed as secondary to in-service asbestos exposure, is denied.


ORDER

Service connection for a pulmonary disorder, claimed as secondary to in-service asbestos exposure, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


